Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 6, 2020                                                                                        Bridget M. McCormack,
                                                                                                                    Chief Justice

  160339                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160339
                                                                     COA: 327491
                                                                     Wayne CC: 14-004600-FH
  DARRELL WILDER, a/k/a DARRELL
  JOHN WILDER, a/k/a DARRELL J. WILDER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether the harmless error test of People v Lukity, 460 Mich. 484 (1999), should
  be refined or amended in all cases, see generally People v Parsley, 500 Mich. 1033, 1033
  (2017) (LARSEN, J., concurring), or where the question turns on the evaluation of
  conflicting testimony at trial. In addition to the brief, the appellant shall electronically file
  an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant within
  14 days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 6, 2020
           p0429
                                                                                Clerk